Exhibit 99.1 Cautionary Statements 2 Rosetta Resources Permian Overview 3 Delaware Basin - Delineation ~47,000 net acres Reeves County Note: Acreage numbers are rounded Summary •~120 operated wells averaging 7,000 Boe/d gross current QTD •4 horizontal rigs running •~1,200 gross horizontal Wolfbone locations •~288 MMBoe of total resource potential; 82% liquids Gaines County Midland Basin - Exploratory ~13,000 net acres Basin Entry •March:Announced acquisition and entry into Permian Basin •May:Closed acquisition after debt and equity offerings; begin staffing •August:Rosetta assumed operations; opened Midland and Pecos field offices •3Q/4Q:Completed first two upper Wolfcamp horizontal wells Delineation 2014+ •Testing Permian horizontal Wolfcamp benches; assessing Bone Spring potential •Running four horizontal rigs with plans to drill ~24 wells across acreage •Optimizing drilling, completion, facilities, and production operations •1Q:Completed two upper Wolfcamp horizontal wells Expansion 2014+ •1Q: Doubled inventory of horizontal projects to ~1,200 gross locations •February:Added ~5,000 net acres in Reeves Co. bolt-on acquisition •Assessing Gaines County acreage in Midland Basin; monitoring offset activity •Pursuing new growth targets through bolt-on acquisitions in core areas Development 2015+ •Grow production volumes while applying cross-basin and industry knowledge •Refine and maintain competitive overall cost structure and margins •Continue to optimize all phases of operations Rosetta’s Permian Basin Timeline Growing core area in Delaware Basin focused on horizontal applications 4 Basin Entry •March:Announced acquisition and entry into Permian Basin •May:Closed acquisition after debt and equity offerings; begin staffing •August:Rosetta assumed operations; opened Midland and Pecos field offices •3Q/4Q:Completed first two upper Wolfcamp horizontal wells Delineation 2014+ •Testing Permian horizontal Wolfcamp benches; assessing Bone Spring potential •Running four horizontal rigs with plans to drill ~24 wells across acreage •Optimizing drilling, completion, facilities, and production operations •1Q:Completed two upper Wolfcamp horizontal wells Expansion 2014+ •1Q: Doubled inventory of horizontal projects to ~1,200 gross locations •February:Added ~5,000 net acres in Reeves Co. bolt-on acquisition •Assessing Gaines County acreage in Midland Basin; monitoring offset activity •Pursuing new growth targets through bolt-on acquisitions in core areas Development 2015+ •Grow production volumes while applying cross-basin and industry knowledge •Refine and maintain competitive overall cost structure and margins •Continue to optimize all phases of operations Rosetta’s Permian Basin Timeline Growing core area in Delaware Basin focused on horizontal applications 5 Basin Entry •March:Announced acquisition and entry into Permian Basin •May:Closed acquisition after debt and equity offerings; begin staffing •August:Rosetta assumed operations; opened Midland and Pecos field offices •3Q/4Q:Completed first two upper Wolfcamp horizontal wells Delineation 2014+ •Testing Permian horizontal Wolfcamp benches; assessing Bone Spring potential •Running four horizontal rigs with plans to drill ~24 wells across acreage •Optimizing drilling, completion, facilities, and production operations •1Q:Completed two upper Wolfcamp horizontal wells Expansion 2014+ •1Q: Doubled inventory of horizontal projects to ~1,200 gross locations •February:Added ~5,000 net acres in Reeves Co. bolt-on acquisition •Assessing Gaines County acreage in Midland Basin; monitoring offset activity •Pursuing new growth targets through bolt-on acquisitions in core areas Development 2015+ •Grow production volumes while applying cross-basin and industry knowledge •Refine and maintain competitive overall cost structure and margins •Continue to optimize all phases of operations Rosetta’s Permian Basin Timeline Growing core area in Delaware Basin focused on horizontal applications 6 Basin Entry •March:Announced acquisition and entry into Permian Basin •May:Closed acquisition after debt and equity offerings; begin staffing •August:Rosetta assumed operations; opened Midland and Pecos field offices •3Q/4Q:Completed first two upper Wolfcamp horizontal wells Delineation 2014+ •Testing Permian horizontal Wolfcamp benches; assessing Bone Spring potential •Running four horizontal rigs with plans to drill ~24 wells across acreage •Optimizing drilling, completion, facilities, and production operations •1Q:Completed two upper Wolfcamp horizontal wells Expansion 2014+ •1Q: Doubled inventory of horizontal projects to ~1,200 gross locations •February:Added ~5,000 net acres in Reeves Co. bolt-on acquisition •Assessing Gaines County acreage in Midland Basin; monitoring offset activity •Pursuing new growth targets through bolt-on acquisitions in core areas Development 2015+ •Grow production volumes while applying cross-basin and industry knowledge •Refine and maintain competitive overall cost structure and margins •Continue to optimize all phases of operations Rosetta’s Permian Basin Timeline Growing core area in Delaware Basin focused on horizontal applications 7 8 Permian Asset Potential Stacked Zones Provide Collection of Horizontal Development Opportunities denotes primary targets * Inter-bedded oil-bearing sandstone, shale, and tight limestone Inter-bedded high quality organic-rich siltstone and fine-grained tight limestone Inter-bedded high quality organic-rich siltstones and tight debris flow deposits (frac barriers) In comparison, the lower Eagle Ford reservoir thickness is ~100’ at Gates Ranch Reeves Co. Horizontal Development Plan 3/31/2014 9 Optimizing Operations •Pre-drill planning, land work, and location prep •Drilling multi-well horizontal locations §3-well pad underway §4-well pad planned •Utilizing simultaneous operations §Concurrent facility construction during drilling and completion operations §Reduce cycle time to eliminate delays from well completion to production 10 Optimizing Operations •Completion Efficiency §Expediting water transfer process to support activity §Applying cross-basin knowledge to job design §Evaluating flowback and testing •Production Efficiency §Optimizing to reduce mechanical downtime §Planning appropriate artificial lift applications §Gathering system for produced water 11 Optimizing Facility Construction •Lowering costs / improving economics §Horizontal multi-well facility design §Vertical multi-well facility design §Facility standardization •Facility improvement §Organization §Safety, Environmental, and Standards Compliance §Automation and optimization utilizingtechnology 12 Well Cost Performance - Permian Horizontals 13 Well Cost Performance - Permian Verticals 14 Growing Permian Gross Operated Daily Production 15 * Growing a core area in Delaware Basin requires… •Insightful technical analysis and application of cross-basin experience •Leveraging industry information •Focus on optimizing all phases of operations from land through production •Expansion of inventory and future growth opportunities •Successful execution of project plans 16 “Rosetta Resources is early in its Permian program and well positioned to grow a core area in the Delaware Basin”
